I find no ambiguity in the provisions of the policy involved in this controversy. In my opinion they are susceptible to only one reasonable construction namely: If the insured desires to exercise the privilege of conversion and to incorporate in the new policy a clause providing for waiver of premium or other disability benefits in the event of total or permanent disability, he must furnish satisfactory evidence of insurability. Hence there was no breach of the contract *Page 13 
and the court below, I think, erred in refusing appellant's motion for a directed verdict. Upon this ground I respectfully dissent.
FISHBURNE, J., concurs.